Citation Nr: 0712383	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-34 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
disabling for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO).


FINDING OF FACT

The veteran failed, without good cause, to appear for 
multiple scheduled VA examinations, including in September 
2005, June 2006, and August 2006.


CONCLUSION OF LAW

Due to the veteran's failure to report for VA examinations, 
his claim of entitlement to an initial evaluation in excess 
of 30 percent for post-traumatic stress disorder is denied.  
38 C.F.R. § 3.655 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The provisions of the VCAA, however, have no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The 


Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board only considers the specific factors as enumerated in 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  The primary concern in 
a claim for an increased evaluation for service-connected 
disability is the present level of disability.  Although the 
overall history of the disability is to be considered, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when an appeal is based on the assignment 
of an initial rating for a disability, following an initial 
award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Instead, the evaluation must be 
based on the overall recorded history of a disability, giving 
equal weight to past and present medical reports.  Id. 

When a veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied. 38 C.F.R. § 3.655 (b) (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).

In response to the veteran's and his representative's 
assertions that his post-traumatic stress disorder (PTSD) was 
more severe than found in the April 2004 VA examination 
report, and because the most recent VA treatment records did 
not provide a sufficient evaluation of the veteran's current 
PTSD symptomatology, the 


veteran was scheduled for an additional PTSD examination in 
September 2005.  The veteran failed to report for this 
examination.

Nevertheless, the claims file contains a February 2006 letter 
which notified the veteran that a VA examination was being 
schedule to determine the extent of his service-connected 
PTSD, and failure to appear for this examination without good 
cause could have a detrimental effect on his claim.  The 
evidence of record shows that the veteran again failed to 
report for a VA examination in June 2006.  Thereafter, the 
examination was rescheduled in August 2006, and the veteran 
failed to report.  Additionally, the RO sent the veteran a 
letter in September 2006, noting his failure to report for 
the multiple examinations, and requesting confirmation that 
he intended to continue his appeal; no response was received.  
All of these letters were sent to the veteran at his address 
of record, which he last notified the RO had changed in 
September 2001.  It is clear that the veteran understood that 
he was required to notify the RO if his address changed, but 
the record does not contain any evidence that any of the RO 
communications specified above were returned as 
undeliverable, or any communication noting that the veteran 
had moved subsequent to September 2001.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994) (noting that the 
presumption of regularity applies to the RO).  There is no 
evidence on file indicating that the veteran was not provided 
timely notice to report for the scheduled VA examination.  
Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (noting 
that clear evidence to the contrary is required to rebut the 
presumption of regularity).  No explanation has been provided 
by the veteran for his failure to appear.

Where the law, and not the evidence, is dispositive of an 
appeal, the appeal must be denied due to the absence of legal 
merit or lack of entitlement under law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  When a veteran fails to report 
for an examination scheduled in conjunction with a claim for 
increase without good cause, the claim must be denied.  38 
C.F.R. § 3.655.  Accordingly, because the veteran failed to 
report for multiple VA examinations scheduled in conjunction 
with his 


claim for an increased initial evaluation for PTSD without 
good cause, the Board must deny his claim as a matter of law.


ORDER

An initial evaluation greater than 30 percent disabling for 
PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


